Name: 2014/5/EU: Council Decision of 16Ã December 2013 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa;  fisheries
 Date Published: 2014-01-09

 9.1.2014 EN Official Journal of the European Union L 4/1 COUNCIL DECISION of 16 December 2013 on the signing, on behalf of the European Union, and provisional application of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles (2014/5/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 5 October 2006, the Council approved the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (1) (the Agreement) by means of Regulation (EC) No 1562/2006 (2). (2) The fishing opportunities and the financial contribution provided for by the Agreement were set out in a Protocol (3). The most recent Protocol expires on 17 January 2014. (3) The Council authorised the Commission to negotiate with the Republic of Seychelles, on behalf of the Union, a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Agreement (the new Protocol). (4) As a result of those negotiations, the new Protocol was initialled on 10 May 2013. (5) In order to guarantee the continuation of fishing activities by Union vessels, the new Protocol should be applied on a provisional basis as from 18 January 2014, pending the completion of the procedures for its conclusion. (6) The new Protocol should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Seychelles (the Protocol) is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union. Article 3 The Protocol shall be applied on a provisional basis as from 18 January 2014, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 16 December 2013. For the Council The President V. JUKNA (1) OJ L 290, 20.10.2006, p. 2. (2) Council Regulation (EC) No 1562/2006 of 5 October 2006 concerning the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Seychelles (OJ L 290, 20.10.2006, p. 1). (3) OJ L 345, 30.12.2010, p. 3.